United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1430
                         ___________________________

                                    Michael Burns

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

      Jerry Morgan, Correctional Officer, Individually; Unknown Kennedy,
                      Correctional Officer, Individually

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: June 18, 2015
                                Filed: July 7, 2015
                                  [Unpublished]
                                  ____________

Before MURPHY, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Missouri prisoner Michael Burns appeals after
the district court dismissed his pro se amended complaint. Also before this court is
Burns’s motion for leave to appeal in forma pauperis.
       To begin, we grant Burns’s motion for leave to appeal in forma pauperis. See
Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam). As to the
merits of Burns’s appeal, we note that his original complaint substantially, if not
fully, complied with Federal Rule of Civil Procedure 8. However, the district court,
pursuant to a local rule, ordered Burns to file an amended complaint using a court-
provided complaint form, describing his original complaint as “defective” merely
because it was not written on a court-provided form. After he complied with the
court’s order, the court dismissed the action preservice, pursuant to 28 U.S.C.
§ 1915(e)(2)(B), based on a technicality triggered by an inadvertent omission, which
arguably was caused in part by the incompleteness of the court-provided form. By
contrast, the omitted statement had been clearly and repeatedly set forth in the
original complaint. Under these circumstances, we conclude that the district court
abused its discretion in handling the complaint-amendment process. See Fed. R. Civ.
P. 1 (rules should be construed and administered to secure just, speedy, and
inexpensive determination of every action and proceeding), 83(a)(2) (local rule
imposing requirement of form must not be enforced in way that causes party to lose
right because of non-willful failure to comply); see also Nw. Bank & Tr. Co. v. First
Ill. Nat’l Bank, 354 F.3d 721, 725 (8th Cir. 2003) (district court’s application of its
local rules reviewed for abuse of discretion); cf. Johnson v. City of Shelby, Miss., 135
S. Ct. 346, 347 (2014) (per curiam) (noting Fed. R. Civ. P. 8(a)(2) indicates that basic
objective of rules is to avoid civil cases turning on technicalities); Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (liberally construing original
complaint, after observing that amended complaint standing alone failed to state
claim but that plaintiff referenced original complaint in amended complaint and
clearly intended to have both complaints read together).

       Accordingly, we vacate the dismissal and remand the case. The district court
is instructed either to reinstate the original complaint, or to permit Burns to file a




                                          -2-
second amended complaint. See Fed. R. Civ. P. 15(a)(2) (court should freely give
leave to amend pleading when justice so requires).
                      ______________________________




                                      -3-